      4:19-cv-01403-SAL         Date Filed 06/04/20      Entry Number 56         Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

Randy Antonio Wiley,                    )             C/A No. 4:19-cv-01403-SAL
                                        )
                            Plaintiff,  )
                                        )
v.                                      )
                                        )             OPINION & ORDER
Officer Coffman and Lt. Leonard,        )
                                        )
                            Defendants. )
___________________________________ )

   This matter is before the court for review of the Report and Recommendation of United States

Magistrate Judge Thomas E. Rogers, III, made in accordance with 28 U.S.C. § 636(b)(1)(A), (B)

and Local Civil Rule 73.02(B)(2)(d) (D.S.C.) (the “Report”).

                     FACTUAL AND PROCEDURAL BACKGROUND

   Plaintiff Randy Antonio Wiley (“Plaintiff”), proceeding pro se, filed this action pursuant to

42 U.S.C. § 1983, alleging violations of his constitutional rights. Plaintiff alleges Officer Coffman

violated his constitutional rights when he placed him in a cell with alleged fecal matter. Relatedly,

Plaintiff alleges Lt. Leonard violated his constitutional rights when he responded to Plaintiff’s

corresponding grievance as lacking merit. Defendants filed a motion for summary judgment on

December 16, 2019, Plaintiff filed his response in accordance with the Roseboro Order on January

2, 2020, and Defendants replied on January 8, 2020. [ECF Nos. 34, 36, 38, 39.] On May 5, 2020,

the Magistrate Judge issued the Report, recommending that this court grant Defendants’ motion

for summary judgment. [ECF No. 51.]

   Attached to the Report was the notice of right to file objections. Plaintiff filed objections on

May 18, 2020. [ECF No. 53.] Defendants submitted a reply on June 1, 2002, and the matter is

ripe for consideration by this court. [ECF No. 55.]

                                                 1
      4:19-cv-01403-SAL          Date Filed 06/04/20       Entry Number 56         Page 2 of 4




                     REVIEW OF A MAGISTRATE JUDGE’S REPORT

   The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The court is charged with making a

de novo determination of only those portions of the Report that have been specifically objected to,

and the court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

In the absence of objections, the court is not required to provide an explanation for adopting the

Report and must “only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

   “An objection is specific if it ‘enables the district judge to focus attention on those issues—

factual and legal—that are at the heart of the parties’ dispute.’” Dunlap v. TM Trucking of the

Carolinas, LLC, No. 0:15-cv-04009, 2017 WL 6345402, at *5 n.6 (D.S.C. Dec. 12, 2017) (citation

omitted). A specific objection “requires more than a reassertion of arguments from the [pleading]

or a mere citation to legal authorities.” Sims v. Lewis, No. 6:17-cv-3344, 2019 WL 1365298, at *2

(D.S.C. Mar. 26, 2019). It must “direct the court to a specific error in the magistrate’s proposed

findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Thus, “[i]n

the absence of specific objections . . . this court is not required to give any explanation for adopting

the recommendation.” Field v. McMaster, 663 F. Supp. 2d 449, 451–52 (4th Cir. 2009).

                                           DISCUSSION

   The Report sets forth in detail the relevant facts and standards of law on this matter, and this

court incorporates those facts and standards without a recitation. The objections, however, are

addressed in turn below.



                                                   2
      4:19-cv-01403-SAL           Date Filed 06/04/20     Entry Number 56        Page 3 of 4




   Plaintiff’s first objections relate to the statements and findings in the Supervisor Summary

Report, which was attached to the Defendants’ motion for summary judgment. The objections are

not specific to any finding in the Report. However, having reviewed the motion for summary

judgment, Plaintiff’s opposition, and Plaintiff’s objections, the court finds that Plaintiff failed to

come forward with any admissible evidence to dispute the statements and findings in the

Supervisor Summary Report. See Williams v. Griffin, 952 F.2d 820, 823 (4th Cir. 1991) (Once a

movant meets the burden of establishing that there is no genuine dispute of material fact, the

non-moving party “must, by affidavit or the like, respond to the motion.”). As a result, the court

overrules the objections.

   Similarly, Plaintiff also objects to the Report’s finding that “[t]here are no facts that Plaintiff

came into direct contact with the dried feces during the approximately fourteen hours he was in

the cell.” [ECF No. 51 at p.8.] Plaintiff states: “I object. I did come into contact with. I vomited

4 times.” [ECF No. 53 at p.1 (emphasis omitted).] Plaintiff’s unsworn and unverified statements

are insufficient. In the sworn statements submitted as part of Plaintiff’s opposition to summary

judgment, he does not state that he came into direct contact with the fecal matter. [See ECF No.

38-1.] The facts, even when viewed in the light most favorable to Plaintiff, establish that he was

in a cell with dried feces for approximately fourteen hours, he was removed and placed in another

cell, and he was allowed to shower. [ECF No. 51 at p.8.] Plaintiff does not dispute these material

facts. Accordingly, the court overrules Plaintiff’s objection and finds that Defendants are entitled

to judgment as a matter of law.

   And, finally, Plaintiff seems to object to the state of the law on whether the smell of feces is

sufficiently egregious to constitute a constitutional violation. [ECF No. 53 at p.1. (“How can they

say the smell of feces is not sufficiently serious?”).] This court will not outline each and every



                                                  3
      4:19-cv-01403-SAL         Date Filed 06/04/20       Entry Number 56        Page 4 of 4




case addressing this issue, but suffice it to say that the Report thoroughly and correctly covers this

area of the law. [ECF No. 51 at p.7.] Plaintiff fails to identify any binding precedent to the

contrary. This objection is also overruled.

                                          CONCLUSION

   Having reviewed the Report, the objections, and the record before this court, and for the

reasons set forth above, the court ADOPTS the Report [ECF No. 51] in its entirety and

incorporates the same herein by reference. Therefore, it is the judgment of this court that

Defendants’ motion for summary judgment [ECF No. 34] is GRANTED in its entirety.


   IT IS SO ORDERED.

                                                              /s/ Sherri A. Lydon______________
                                                              United States District Judge
June 4, 2020
Florence, South Carolina




                                                  4
